98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnathan Lee X SMITH, Petitioner-Appellant,v.L.M. SAUNDERS, Warden;  Virginia Parole Board, Defendants-Appellees.
No. 96-6111.
United States Court of Appeals, Fourth Circuit.
Oct. 3, 1996.Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Johnathan Lee X Smith, Appellant Pro Se.  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing without prejudice, his petition filed pursuant to 28 U.S.C. § 2254 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and denying his motion for reconsideration.  The district court's dismissal without prejudice is not appealable at this time, given the fact that Appellant could save his complaint through amendment.   Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory order.


2
We deny a certificate of probable cause and dismiss the appeal as interlocutory.  Further, we deny Appellant's motion for release on bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED